Citation Nr: 1636841	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for a right arm disability. 

4. Entitlement to service connection for a low back disability. 

5. Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1974 until August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A video hearing was held before the undersigned Veterans Law Judge in June 2016. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is a continuity of symptomatology between the Veteran's in-service right knee treatment and his current right knee disability. 

2. There is a continuity of symptomatology between the Veteran's in-service left knee treatment and his current left knee disability. 

3. The Veteran does not have a current right arm disability. 

4. The Veteran is not totally or permanently disabled and therefore is not eligible for a non service-connected pension. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

2. The criteria to establish service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

3. The criteria to establish service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

4. The requirements for VA nonservice- connected pension benefits, based upon total and permanent disability have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2015); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran served in the United States Army as a crewman on M-60 and M-1 thanks. He was responsible for lifting and loading heavy weapons as well as performing heavy-duty maintenance in motor pool. He attributes all his claims to injuries incurred while performing these duties. 

In terms of his knees, the Veteran reports that he injured his knees by bumping them on the tanks during the rough rides. The Veteran also reports that he injured his right arm while performing maintenance on the tankers. Finally, the Veteran indicates that he injured his back during heavy lifting of weapons on to the tankers. 

In terms of in-service treatment, the Veteran reports that he went to sick call for his right arm disability. The Veteran also reports one week of in-service treatment for his back pain. The Veteran also states that he received treatment for right and left knee pain in service and there was noted crepitus as well as a partial meniscus tear. 

In terms of post-service treatment, the Veteran indicates that he took Excedrin over the years and eventually went to doctors in Chicago and Fort Myers. Then, in 2008, he began receiving treatment at Tuskegee VAMC. 

A. Bilateral Knee Disability

While there is a finding of a minimal disability, the weight of the evidence does support the conclusion that the Veteran satisfies element (1) of service connection by having a current bilateral knee disability. The Veteran had an examination of both knees in November 2008 and there were no significant osseous articular or soft tissue abnormalities and the impressions were essentially normal. In December 2009, the Veteran reported many years of bilateral knee pain with swelling, clicking and giving way. His knees were tender at the patellar facets and anteromedial joint lines. In August 2010, the Veteran reported persistent knee pain that was not relieved by tramadol and he subsequently began physical therapy. He also was issued braces for both knees and uses a cane. In May 2011, an x-ray of the knees revealed minimal medial narrowing bilaterally. 

In terms of element (2), there is in-service treatment for an injury to the right knee. The Veteran had no claims of right knee pain at his induction examination in August 1974. In February 1976, the Veteran reported right knee pain for a week and stated that the pain is greater bending or walking on his heel. He could walk for 25 minutes before he felt pain and he was found to have a partial tear of the lateral meniscus. In March 1976, the Veteran again reported right knee pain. There was no effusion, crepitus or tenderness on palpation found and he was prescribed Tylenol. In April 1977, the Veteran had an onset of right knee swelling with pain. He had a normal patella with a full range of motion and his x-rays were "essentially negative" and there was an assessment of chondromalacia of the right knee along with moderate crepitus. He was put on a profile to not do any running, squatting or jumping for 10 days and was prescribed with a few weeks of physical therapy. The Veteran was put on a profile in April 1977 for pain in the left knee and associated swelling. Furthermore, chrondromalacia was noted in his left knee along with swelling, tenderness and mild crepitus.

In terms of element (3), the weight of the evidence supports finding a continuity of symptomatology between the Veteran's in-service knee pain and his current bilateral knee condition.  Presumptive service connection for knee arthritis as a "chronic disease" is warranted.  While there is no documentation of arthritis in service or within the first post-service year, there were multiple treatments for right and left knee pain in service.  Thus, characteristic manifestations of the disease process were noted.  Accordingly, nexus evidence is not required to support the claim.  

While the May 2011 VA examiner found that there was inadequate documentation to relate the Veteran's current bilateral knee problems to his military service, the Board finds the Veteran's reports that he medicated for many years with over the counter medication to be credible. The Board also notes that the Veteran continues to have knee disabilities of a mild enough severity that it is reasonable to conclude that the Veteran used over-the-counter medication for many decades before seeking professional treatment. Finally, while the Board notes that the Veteran did not report his knee pain at separation, there is sufficient evidence to support that he had a mild degenerative condition that occurred in service. 

B. Right Arm Disability

The Veteran does not have a current right arm disability to satisfy element (1) of service connection. There is no documented treatment in the record and a November 2007 x-ray showed normal findings of the Veteran's right arm and elbow. Therefore, this claim must be denied. 

Should the Veteran have a right arm disability in the future, he is certainly free to apply to reopen his claim.  

II. Non Service-connected Pension

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The Veteran does meet the threshold eligibility for a pension; however, he is not permanently and totally disabled due to nonservice-connected disabilities. 

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

Permanent and total disability for pension purposes is held to exist when there is a single disability ratable at 60 percent or more, or where there are two or more disabilities with a combined evaluation of 70 percent or more, with at least one of the disabilities rated at least 40 percent, and the Veteran is, in the judgment of the Board unable to secure or follow a substantially gainful occupation as the result of such disabilities. 

The Veteran testified that he worked a bricklayer for 20 years and could no longer perform that work because of his knee and spine disabilities. He then worked as a truck delivery driver. The Veteran asserts that his current back and knee disabilities prevent him from any employment. 

The Veteran had a July 2011 that determined percentage levels for all service and non-service-connected disabilities. An August 2010 small hiatal hernia with a moderate esophageal reflux was noted. The examiner stated that this would not prevent the Veteran from obtaining gainful employment and would warrant a 10 percent rating. The knee and spine examinations revealed that the Veteran would receive a 10 percent evaluation based on range of motion testing. The examiner noted that the veteran had a minimal disability in his knees and a mild disability from his low back condition. The examiner opined that the Veteran would be able to work a job that did not require excessive lifting, bending or prolonged standing. 

Based on the above, the Veteran does not meet VA requirements for permanent and total disability. Moreover, the Board does not find that there should be consideration for extraschedular entitlement based on factors such as degree and nature of the disability, the Veteran's age, educational and occupational background or and other pertinent individual factors. The Veteran has relatively mild disabilities that mostly affect his ability to lift, bend and stand. These disabilities would not preclude most possible employment. Therefore, entitlement to pension benefits is denied. 

III. The Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his left knee, right knee and right arm conditions.  

ORDER

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for a left knee disability is granted. 

Entitlement to service connection for a right arm disability is denied. 

Entitlement to a non service-connected pension is denied. 


REMAND

In terms of the low back disability, May 2011 images of the lumbosacral spine reveal some loss of lordotic curve with some disk desiccation noted at the L2-L3 level and at the L5-S1 level. They also revealed mild desiccation of the disks at the L1-L3 levels and some foraminal encroachment at the L2-L3 and L3-L4 levels. Mild desiccation was present at the L4-L5 level as well. The Veteran was treated with physical therapy. 

In August 1976, the Veteran reported back pain for a week and complained that sitting and walking made the pain worse. The Veteran's heel and toe walk was within normal limits and stretching was prescribed. He was diagnosed with a low back strain. The Veteran had no complaints of back pain at his induction or separation examinations. 

The Board notes that the May 2011 VA examiner found that there was inadequate documentation to relate the Veteran's current low back disability to his military service. However, the May 2011 VA examiner did not note or consider the August 1976 treatment for a low back strain in service. Therefore, this opinion is inadequate and must be remanded for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Order an addendum opinion from the May 2011 VA examiner or if he is unavailable, an equally qualified VA examiner may be substituted.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that his current chronic low back condition had its onset during active service; particularly whether the August 1976 low back strain injury is related to his current condition and/or whether his condition otherwise originated during active service. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issues of service connection for the claimed low back condition. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


